Citation Nr: 1000541	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-14 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits 
under Chapter 35, in the calculated amount of $1,920.66, was 
properly created.  


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

Administrative documentation contained in the education 
folder indicates that the Veteran served on active duty 
ending in March 1994; the appellant in this case is the 
Veteran's daughter.  

This matter comes to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2007 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which terminated the appellant's 
educational benefits and established an overpayment in the 
amount of $1,920.66.  The appellant subsequently perfected an 
appeal as to the validity of that debt.  

The appellant argues that in September 2007, she returned a 
VA-issued check for $860, which she marked as "void."  See 
notice of disagreement, received in March 2008, with 
associated photocopy.  This argument goes to the amount of 
the overpayment, which is not within the scope of the issue 
that is in appellate status.  This issue is therefore 
referred to the RO/DMC for appropriate action.  


FINDINGS OF FACT

1.  The appellant was awarded a Chapter 35 educational 
allowance for full time enrollment in her approved 
educational program at Grambling State University for the 
period from May 22, 2007 through December 11, 2007.  

2.  In May 2007, VA received notice from Grambling State 
University that the appellant withdrew from the term of May 
25, 2007 through July 26, 2007; subsequently, in June 2007, 
the school reported that the appellant reduced her enrollment 
from 6 credit to 3 credit hours during the term of May 22, 
2007 to June 21, 2007.  

3.  On August 30, 2007, VA received notice from Grambling 
State University that on August 28, 2007, the appellant had 
withdrawn from all training for the term from August 20, 2007 
through December 11, 2007.  

4.  The appellant was paid for courses that she did not 
attend.  

5.  The overpayment of VA education benefits in the amount of 
$1,920.66 was properly created.  


CONCLUSION OF LAW

The overpayment of Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, in 
the amount of $1,920.66, has been properly created.  38 
C.F.R. § 21.4135(e) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Propriety of Overpayment 

The appellant has appealed the issue of validity of an 
overpayment which VA has determined to be $1,920.66.  She has 
argued that she was never notified of an overpayment.  See 
appellant's notice of disagreement (NOD), received in March 
2008.  

In a January 2008 decision, the Committee on Waivers and 
Compromises ("Committee") of the Muskogee RO denied the 
appellant's request for a waiver of recovery of an 
overpayment in the calculated amount of $1,920.66.  In April 
2008, the Committee reconsidered her request for waiver, and 
again denied her request for a waiver.  The appellant has not 
expressed disagreement regarding the denial of a waiver.  In 
this regard, her March 2008 NOD appears to have been 
interpreted both as an NOD to the RO's October 2007 decision, 
and as a request for reconsideration of the January 2008 
Committee decision (which the Committee readjudicated in 
April 2008).  

The appellant was found to be eligible to receive Dependents' 
Educational Assistance benefits pursuant to Chapter 35, Title 
38, United States Code.  In March 2007, VA received an 
enrollment certification for the appellant from Grambling 
State University, indicating that the appellant was enrolled 
for 6 credit hours during the period from May 22, 2007 
through June 21, 2007, 6 credit hours during the period from 
May 25, 2007 through July 26, 2007, and 15 credit hours 
during the period from August 20, 2007 through December 11, 
2007.  

A Chapter 35 Education Award printout dated March 28, 2007 
reflects that the appellant was awarded benefits for the 
period from May 22, 2007 through December 12, 2007.  

In May 2007, the VA received a notice of change in enrollment 
status from Grambling State University reporting that the 
appellant withdrew for the period from May 25, 2007 through 
July 26, 2007.  

In June 2007, the VA received notice of change of student 
status from Grambling State University retroactively reducing 
the appellant's enrollment from 6 credit hours to 3 credit 
hours for the term running from May 22, 2007 to June 21, 
2007.  

On August 30, 2007, VA received a notice of change in 
enrollment status from Grambling State University reporting 
that the appellant withdrew from all training for the fall 
semester from August 20, 2007 to December 11, 2007.  

In September 2007, a statement in support of claim (VA Form 
21-4138) was received, in which the appellant stated that she 
did not attend school the second half of the summer semester, 
and that she would not be attending the fall semester.  

In October 2007, the RO notified the appellant that she had 
been overpaid for the period from June 22, 2007 to July 25, 
2007, and that this was a debt that she must repay (the 
overpayment was not quantified at this time).  The April 2008 
statement of the case indicates that the correct time period 
is June 22, 2007 to August 31, 2007.  

In November 2007, the VA's Debt Management Center (DMC) sent 
a notice of overpayment of Chapter 35 educational benefits in 
the amount of $1,920.66 to the appellant.  See also audit 
worksheet, dated in April 2008 (indicating that the total 
amount due/overpayment was $1,920.67).  

The educational assistance allowance paid to eligible 
dependents of veterans under Chapter 35, Title 38, United 
States Code, will be reduced or terminated on the last date 
of attendance if the individual withdraws from courses with 
mitigating circumstances.  38 C.F.R. §§ 21.3135(c), 
21.4135(e) (2) (i).  If there are no mitigating 
circumstances, the educational allowance will be reduced or 
terminated as of the first day of the term in which the 
withdrawal occurs.  38 C.F.R. § 21.4135(e) (1).  

Examples of qualifying mitigating circumstances include: 
illness in the individual or his family; family death; an 
unavoidable geographical transfer resulting from the 
individual's employment; an unavoidable change in employment 
conditions; immediate family or financial obligations beyond 
the individual's control that require him to suspend pursuit 
of the program of education in order to obtain employment; 
discontinuance of the course by the school; unanticipated 
active duty for training; or unanticipated child-care 
difficulties.  See 38 C.F.R. § 21.4136(b) (2009).  

Applying the applicable legal provisions to the undisputed 
facts of this case, the Board has determined that the 
educational overpayment at issue in this appeal, in the 
calculated amount of $1,920.66, has been properly created and 
assessed against the appellant.  

As stated above, the appellant was paid educational benefits 
for courses from which she withdrew prior to their terms and 
the appellant does not dispute that fact.  The appellant has 
not provided any mitigating circumstances that resulted in 
her withdrawal from the 2007 courses.  The law is clear that 
the purpose of the VA educational assistance programs is to 
provide for the pursuit of education, and in this case, the 
appellant received benefits for education that she did not 
pursue.  To the extent that she argues she did not receive 
notice of the RO's actions, the relevant notices sent by VA 
all appear to have gone to her correct address of record (a 
post office box in C[redacted], Louisiana), and there is no 
basis to find that she was not properly notified.  See Ashley 
v. Derwinski, 2 Vet. App. 62 (1992) (there is a presumption 
of regularity of government process that can only be rebutted 
by clear evidence to the contrary).  Accordingly, her appeal 
must be denied based upon a lack of legal entitlement.  
Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that where 
the law is dispositive, the claim should be denied on the 
basis of the absence of legal merit).  


II.  VCAA

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations VA is required to 
notify the claimant of any information and evidence necessary 
to substantiate the claim and to making reasonable efforts to 
assist the claimant in obtaining such evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  These provisions, 
however, are inapplicable to claims such as the one decided 
herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the United States Court of Appeals for Veterans 
Claims (CAVC) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, noting that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA is 
not for application in this matter.  


ORDER

An overpayment of educational assistance benefits in the 
calculated amount of $1,920.66 was validly created, and the 
appeal is denied.  


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


